Citation Nr: 0739342	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-34 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $31,221.90, to 
include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision by the Committee on Waivers 
and Compromises (Committee) at a Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim for waiver of recovery of an overpayment of $31,221.90 
in VA disability compensation. 


FINDINGS OF FACT

1.  By letter dated November 15, 1999, the veteran was 
informed that he had been awarded additional disability 
benefits based upon a November 1999 rating decision.  His 
monthly rate of compensation was to be $878.00, effective 
July 1, 1987, and $912.00, effective December 1, 1987.

2.  On November 15, 1999, VA erroneously issued the veteran a 
check which was $31,221.90 more than the amount to which he 
was legally entitled.  This check was scheduled for 
electronic payment on November 23, 1999.

3.  On November 19, 1999, VA contacted the bank at which the 
payment was scheduled to be deposited, requesting that the 
payment be stopped prior to the November 23, 1999 deposit 
date.  VA was informed that the payment could not be canceled 
without the account holder's authorization.

4.  On November 22, 1999, VA attempted to contact the veteran 
in effort to inform him that an erroneous award had resulted 
in an overpayment of disability benefits.  The veteran, 
however, did not answer the phone call, and a message was 
instead left for him via voicemail.

5.  On November 22, 1999, the veteran's Congressman sent the 
veteran a letter informing him that he had been informed by 
VA that an erroneous payment of disability benefits to him 
had resulted in an overpayment of $31,221.90.  VA was in the 
process of correcting the error, but the veteran was informed 
that in the meantime he should return the overpayment to VA.

6.  On November 23, 1999, VA successfully contacted the 
veteran and verbally informed him that the erroneous award 
had resulted in an overpayment of disability benefits.  It 
was requested that he return the full amount of the 
overpayment to VA.  He was also informed that he would 
receive a written letter indicating that he had been 
overpaid.  The veteran, in response, inquired as to what 
would happen if he did not return the money.  He was informed 
that the overpayment would be recouped from his monthly 
benefits, but that he should return the money before 
recoupment was necessary.

7.  The veteran failed to return the overpayment of 
$31,221.90.  The veteran was aware that he was not legally 
entitled to this amount.  This resulted in the current 
overpayment of $31,221.90.

8.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.   

9.  While the overpayment was the result of VA administrative 
error, the veteran's actions contributed to the creation of 
the debt by failing to reimburse VA for the benefits 
incorrectly awarded him despite being timely notified of VA's 
error and accepting the benefits with the knowledge that he 
was not entitled to them.

10.  Recovery of the assessed overpayment would not deprive 
the veteran of the ability to provide for basic necessities.

11.  Waiver of the assessed overpayment would unjustly enrich 
the veteran.

12.  The veteran's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the amount of the overpayment 
indebtedness of $31,221.90 without resulting in excessive 
financial difficulty, and collection of the indebtedness 
would not defeat the purposes of the award of VA benefits, or 
otherwise be inequitable.

13.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the 
calculated amount of $31,221.90 was properly created.  38 
U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2007).

2.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $31,221.90 is not 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

In order for the Board to determine that the overpayment was 
properly created, it must be established that the veteran was 
not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the veteran being erroneously paid 
benefits.  The veteran in this case contends that he does not 
owe the debt because it was created due to sole 
administrative error.  When an overpayment has been made by 
reason of an erroneous award based solely upon administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment of debt owed to VA from the recipient 
of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b); Erickson v. West, 13 Vet. App. 495 (2000).  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  See VAOPGPREC 2-90 (July 17, 
1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error, 
however, may be found to occur only in cases where the 
veteran neither had knowledge of, nor should he have been 
aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.   38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171, 175 (1997) 
(holding that sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).

The record reflects that by letter dated November 15, 1999, 
the veteran was informed that he had been awarded additional 
disability benefits based upon a November 1999 rating 
decision.  His monthly rate of compensation was to be 
$878.00, effective July 1, 1987, and $912.00, effective 
December 1, 1987.  On November 15, 1999, VA erroneously 
issued the veteran a check which was $31,221.90 more than the 
amount to which he was legally entitled.  This check was 
scheduled for electronic payment on November 23, 1999.  On 
November 19, 1999, VA contacted the bank at which the payment 
was scheduled to be deposited, requesting that the payment be 
stopped prior to the November 23, 1999 deposit date.  VA was 
informed that the payment could not be canceled without the 
account holder's authorization.  On November 22, 1999, VA 
attempted to contact the veteran in effort to inform him that 
an erroneous award had resulted in an overpayment of 
disability benefits.  The veteran, however, did not answer 
the phone call, and a message was instead left for him via 
voicemail.  On November 22, 1999, the veteran's Congressman 
sent the veteran a letter informing him that he had been 
informed by VA that an erroneous payment of disability 
benefits to him had resulted in an overpayment of $31,221.90.  
VA was in the process of correcting the error, but the 
veteran was informed that in the meantime he should return 
the overpayment to VA.  On November 23, 1999, VA successfully 
contacted the veteran and verbally informed him that the 
erroneous award had resulted in an overpayment of disability 
benefits.  It was requested that he return the full amount of 
the overpayment to VA.  He was also informed that he would 
receive a written letter indicating that he had been 
overpaid.  The veteran, in response, inquired as to what 
would happen if he did not return the money.  He was informed 
that the overpayment would be recouped from his monthly 
benefit, but that he should return the money before 
recoupment was necessary.  

Despite having been informed of the erroneous award before 
the overpayment was deposited into his bank account, the 
veteran did not reimburse VA for the erroneous award.  
Because the veteran was aware of the erroneous overpayment, 
and that his authorization was required to release the funds 
from his bank account, he was obligated to correct the error.  
Additionally, because the veteran erroneously received 
compensation to which he was not entitled and he was timely 
notified of the error, and because he accepted the erroneous 
payment despite having received clear notification from 
multiple sources that it was his responsibility to return the 
overpayment, the Board concludes that the veteran's failure 
to act contributed to payment pursuant to an erroneous award, 
and that the overpayment at issue was therefore not solely 
due to VA administrative error.  Accordingly, the Board 
concludes that the overpayment of $31,221.90 was properly 
created.

The veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of this overpayment, he meets the 
basic eligibility requirements for a waiver of recovery of 
her VA indebtedness.  The Board thus turns to the merits of 
the veteran's claim.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2007).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2007).  The phrase "equity and good 
conscience" means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2007).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In July 2003, the Committee on Waivers and Compromises 
determined that the veteran's failure to return the erroneous 
award to VA amounted to an act of bad faith, barring his 
entitlement to a waiver of the recovery of the overpayment.  
The Board, however, finds that this conclusion is misplaced.  
The central inquiry in determining whether the veteran is 
legally barred from entitlement to waiver of the recovery of 
overpayment rests on the presence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the initial creation of the overpayment of VA compensation 
benefits.  The facts of this case demonstrate that the 
veteran was overpaid as a result of manual insertion of the 
incorrect amount of disability compensation benefits to which 
he was entitled as a result of a November 1999 rating 
decision.  The veteran had no involvement in that initial 
payment.  While the veteran's failure to return the money to 
which he was not entitled later contributed to payment 
pursuant to an erroneous award, at the time the erroneous 
award was issued, the veteran had not in any way acted with 
fraud, misrepresentation, or bad faith.  As there is 
otherwise no evidence that the veteran intended to deceive VA 
or seek unfair advantage, at the time the erroneous award was 
initially issued, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of this overpayment.  There are therefore no 
mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that while the erroneous payment was primarily the 
result of VA administrative error, the veteran's failure to 
return the erroneous payment contributed to payment pursuant 
to an erroneous award, thus imbuing the veteran with some 
degree of fault in the creation of the overpayment.  However, 
because the initial creation of the debt was solely due to VA 
administrative error, the Board finds that the veteran's 
fault in the creation of the overpayment weighs neither for 
nor against a finding that recovery of the overpayment would 
be against equity and good conscience.

The next question for consideration is whether collection of 
the debt would cause the veteran undue financial hardship.  
The Board finds that it would not.  The veteran has been in 
receipt of a total disability rating for individual 
unemployability as a result of service-connected disabilities 
and special monthly compensation for loss of use of one foot 
since June 5, 1987.  While the Board acknowledges that the 
veteran continues to have considerable monthly medical 
expenses, the veteran does not have any dependents, nor has 
he argued that collection of the debt would result in 
financial hardship.  In sum, the Board finds that there is no 
objective evidence that supports a finding that recovery of 
the debt would endanger the veteran's ability to provide for 
basic necessities.  Therefore, the Board finds that the 
collection of the debt would not cause him undue financial 
hardship.  This weighs against a finding that recovery of the 
overpayment would be against equity and good conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would not be defeated as the veteran 
was not entitled to the erroneous compensation which was 
awarded. 

The Board also finds that failure to make restitution would 
unfairly enrich the veteran because he received monetary 
benefits to which he was not entitled.  VA erroneously paid 
the veteran an amount in excess of that to which he was 
entitled as a result of administrative error.  There is no 
evidence that the veteran attempted to return the additional 
amount to which he was not entitled to VA or that he declined 
to accept the erroneously paid compensation.  Under such 
circumstances, to allow the veteran to retain the overpaid 
compensation would constitute unjust enrichment.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA's erroneously paying compensation to which he was not 
legally entitled.  Nor does the record reveal other factors 
which make recovery of the overpayment inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question.  The veteran has been found to 
be partially at fault in the creation of the debt, and the 
retention of the overpayment would therefore unfairly enrich 
the veteran.  Moreover, repayment of the debt would not 
deprive the veteran of the ability to provide for basic 
necessities of life, nor would recovery of the overpayment 
defeat the purpose for which the benefits were intended.  
Lastly, the veteran has not relinquished a valuable right or 
incurred a legal obligation in reliance on the overpayment of 
his VA benefits.  Accordingly, a waiver of recovery of the 
overpayment of VA compensation benefits is not warranted.  As 
the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to VA's duties to notify and assist the veteran 
with his claim, the provisions which set forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims, are not applicable to requests for waiver 
of recovery of overpayments.  Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




ORDER

Waiver of the recovery of overpayment of VA disability 
compensation in the amount of $31,221.90 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


